UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1152


JOSHUA BARRETT SHAPIRO,

                  Plaintiff – Appellant,

          v.

PAUL LANTEIGNE,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00339-MSD-FBS)


Submitted:   July 22, 2010                  Decided:   July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Barrett Shapiro, Appellant Pro Se. Jeff W. Rosen, PENDER
& COWARD, PC, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua   Barrett     Shapiro   appeals    the   district     court’s

order granting the Defendant’s motion for summary judgment and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed       the   record    and   find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See     Shapiro    v.   Lanteigne,    No.    2:09-cv-00339-MSD-FBS

(E.D.    Va.    Jan.    22,   2010).     We   dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         2